Citation Nr: 9935681	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  92-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a right ear hearing 
loss.  

2.  Entitlement to an increased (compensable) evaluation for 
a left ear hearing loss.  




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to April 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

As to the issue on appeal regarding an increased evaluation, 
preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
stations is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning and extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question, as there is no showing of any impairment of 
employability beyond that contemplated by the schedular 
criteria and no indication of hospitalization. 


FINDINGS OF FACT

1.  There has been no competent medical evidence submitted 
which tends to show that the veteran's current right ear 
hearing loss is related to his period of active service or 
his service-connected left ear hearing loss.  

2.  VA audiological evaluation in October 1995 showed that 
the veteran had no worse than level I hearing in his left ear 
and he is not deaf in his nonservice-connected right ear.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for right ear hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, Diagnostic Code (DC) 6100 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Ear Hearing Loss 

Factual Background

As noted in the Board's remand decision of December 1996 and 
repeated here for clarity, the evidence available for review 
as to the claim for service connection for a right ear 
hearing loss includes audiometric examinations conducted 
shortly before entry into service, inservice audiometric test 
results, and post service examinations.  The inservice 
audiometric readings for the left ear showed hearing 
impairment for which service connection has been established.  
Right ear testing in December 1964 and January 1968 (pure 
tone thresholds, in decibels) was as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
Dec. 1964
10
10
5
0
0
RIGHT
Jan. 1968
0
0
0
0
0

Inservice audiometric tests included the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
April 
1969
15
10
10
20
15
RIGHT
Jan. 1973
10
0
0
30
25


Post service examinations include an April 1984 VA 
audiological examination and a private audiological test from 
June 1991.  Right ear hearing results are provided below. 









HERTZ



500
1000
2000
3000
4000
RIGHT
April 
1984
0
0
10
35
30
RIGHT
June 1991
0
5
10
30
45


Speech audiometry revealed speech recognition ability of 92 
percent in the right ear in 1991.  A right ear hearing loss 
was diagnosed.  

Similarly, a VA examiner in April 1992 also diagnosed hearing 
loss.  Right ear pure tone thresholds, in decibels, for this 
test were as follows:  




HERTZ



500
1000
2000
3000
4000






RIGHT
1992
5
10
10
30
40


Speech audiometry revealed speech recognition ability in the 
right ear of 100 percent.  

VA audiological tests were also conducted in March 1993 and 
February 1995.  Pure tone thresholds, in decibels, were as 
follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
1993
10
15
10
30
45
RIGHT
1995
0
5
5
35
35

Speech audiometry revealed speech recognition ability in the 
right ear of 98 percent in 1993 and 96 percent in 1995.  The 
examiner in 1993 noted that the veteran had a mild to 
moderate sensorineural in the right ear.  

Upon VA authorized audiological examinations in April and 
October 1995, right ear pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
April 
1995
0
5
5
35
30
RIGHT
October 
1995
5
5
10
35
40

Speech audiometry in April and October 1995 revealed speech 
recognition ability in the right ear of 96 percent.  

In the 1996 remand, it was pointed out that the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 15, 158 (1993).  Impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).  

In the 1996 remand, the Board's remand decision reflected 
that while a right ear hearing loss was not noted prior to 
service or during military service, the examination in 
January 1973 (shortly before separation from service) showed 
an upward decibel threshold shift at tested frequencies.  Of 
particular note was decibel loss at the higher frequencies of 
3,000 and 4,000 Hertz (30-decibel loss at 3,000 Hertz and 25 
decibels at 4,000 Hertz).  While this did not meet the 
criteria of hearing loss for VA purposes as provided under 
the criteria of 38 C.F.R. § 3.385, that criteria was met upon 
post service audiometric examination in June 1991.  

The Board pointed out that as the veteran currently satisfied 
the criteria of 38 C.F.R. § 3.385, service connection might 
still be established if the evidence linked the current 
hearing loss with service.  See Ledford v. Derwinski, 3 Vet. 
App. 87 (1992).  It was noted, however, that a physician had 
not addressed the question as to whether inservice threshold 
shifts were linked to the post service sensorineural hearing 
loss in the right ear.  Further, the Board pointed out that 
the holding made by the Court in Hensley v. Brown, 5 Vet. 
App. 155 (1993) was applicable:  "[W]hen audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a 'disability' 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley at 160; see also 38 C.F.R. § 3.385 (1999) 
for said regulatory requirements.  The threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley at 157.  The 
Court further opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  Id.

The 1996 remand called for the veteran to be afforded another 
VA examination to determine the degree of medical probability 
that there was a causal relationship between the currently 
shown right ear hearing loss and the threshold shifts 
reflected on inservice audiological testing.  The veteran was 
examined on February 10, 1997, but the examiner noted that he 
was non-compliant with audiological test procedures.  Another 
examiner on February 12, 1997, noted that the veteran had 
sensorineural hearing loss in the left ear as shown by 
previous audiological examinations.  

In a September 1998 remand, the Board again remanded the 
claim for additional development.  The development requested 
included additional review to determine the degree of medical 
probability that there is a causal relationship between the 
currently shown right ear hearing loss and the threshold 
shifts reflected on inservice audiological testing.  The VA 
physician who conducted the February 10, 1997, evaluation 
mentioned above responded that it was "highly unlikely -more 
so than not-" that any present hearing difficulty of the 
right ear, reported by the veteran was causally related to 
his reported hearing difficulty of the right ear while in 
military service.  It was noted that this opinion was based 
upon the audiological data of record to include a January 
1973 separation examination which showed normal hearing 
thresholds for the right ear and a VA examination in April 
1995 which also showed normal thresholds for the right ear.  
The examiner added that threshold shifts, of themselves, were 
not a disease entity and do not carry forward in time, 
independent of the condition that caused the threshold to 
shift.  Being subjected to loud noises could cause a change 
in a person's hearing threshold, but when the noise abated, 
the previous hearing level might return.  He added that when 
a person left military service with normal hearing and then 
later acquired a change in hearing, one would more likely 
than not look at the present circumstances in the veteran's 
environment to explain the shift.  

Pertinent Laws and Regulations 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  In the case of sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In a claim for 
secondary service connection for a diagnosis clearly separate 
from the service-connected disorder, the veteran must present 
evidence of a medical nature to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought, in 
order for the claim to be well grounded.  Jones v. Brown, 7 
Vet. App. 134 (1994).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Analysis

It is the veteran's primary argument that he has a right ear 
hearing loss that is due directly from traumatic injury 
during service, and/or as a secondary effect of the service-
connected left ear hearing loss.  The Board notes that while 
the service medical records (SMRs) do not contain references 
to left ear hearing impairment during service, there was an 
upward decibel threshold shift at tested frequencies shortly 
after service separation.  This did not meet the criteria for 
hearing loss for VA purposes (38 C.F.R. § 3.385), but as 
subsequent examinations showed that the criteria was met, the 
Board remanded the claim for additional evidentiary 
development.  

As pointed out in the "Factual Background" portion of this 
decision, the examiner determined that no such causal 
relationship existed, pointing out that the veteran's right 
ear hearing acuity was within normal limits in 1973 and again 
in 1995.  In explanation, he added that shifts in hearing 
thresholds could be acute in nature and return to normal when 
the loud noise ended.  Threshold shifts did not carry forward 
in time, independent of the condition that caused it to 
shift.  

Simply put, there is no competent medical evidence of record 
linking any current right ear hearing loss with active 
service or to the service-connected left ear hearing loss.  
Accordingly, the claimant has not met his burden of 
submitting a well-grounded claim for direct or secondary 
service connection because he has not satisfied the required 
elements of a well-grounded claim.  The Board has considered 
the veteran's assertions that his current right ear hearing 
impairment is the result of trauma during service or 
secondary to his left ear hearing loss, but while he is 
competent to report manifestations of a disorder perceptible 
to a lay party, such as pain, he is not competent to link 
those manifestations with any internal and nonvisible 
disability or the left hearing loss shown on this record.  
Espiritu, Grivois, Savage, supra.  

Increased Evaluation for a Left Hearing Loss

Factual Background

Service connection for a left ear hearing loss has been in 
effect for many years.  A noncompensable rating, still in 
effect, was first assigned upon rating decision in June 1984.  
The grant of service connection was based on inservice 
audiological tests that showed a high frequency hearing loss 
in that ear.  

This appeal ensued following rating decision in June 1992 
which, in part, confirmed and continued the noncompensable 
evaluation for left ear hearing loss.  The 1992 decision was 
primarily based on VA audiometric examination dated in April 
1992.  On that authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
70
55
50
60
65

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  The average puretone threshold loss 
was 58 decibels.  A moderate to moderately severe hearing 
loss was diagnosed.  The nonservice-connected right ear also 
showed a hearing loss.  

When examined by VA personnel in March 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
50
45
50
60
70

Speech audiometry revealed speech recognition ability 88 
percent in the left ear.  

On the authorized audiological evaluations in April and 
October 1995, left ear pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
April 
1995
50
50
55
65
65
Oct. 1995
50
55
65
65
70

Speech audiometry revealed speech recognition ability of 88 
percent and an average puretone threshold loss of 58 in April 
1995.  Speech audiometry revealed speech recognition ability 
of 76 percent and an average pure tone threshold loss of 
63.75 in October 1995.  The right ear was diagnosed with mild 
loss with normal discrimination.  The left ear was diagnosed 
with moderate to moderately severe hearing loss with moderate 
speech discrimination.  The examiner noted that asymmetrical 
hearing loss was no consistent with pattern for noise induced 
hearing loss.  It was thought to be more consistent with 
Meniere's disease.  

As pointed out earlier, the veteran was non-compliant with 
test procedures in February 1997.  As clinical findings 
regarding that examination are compromised, they will not be 
considered.  


Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second. VA Regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 
(October 22, 1987). See 52 Fed. Reg. 44117-44122 November 18, 
1987 and correction 52 Fed. Reg. 40439 December 7, 1987.  To 
evaluate the degree of disability from unilateral service- 
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  The evaluations derived from the schedule 
are intended to make allowance for improvement by hearing 
aids.  38 C.F.R. Part 4, including §§ 4.85, 4.86, and 
Diagnostic Codes 6100-6110 (1999).

Additionally, 38 C.F.R. § 4.85 was recently revised, and 
stated that if impaired hearing is service-connected in only 
one ear, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, absent 
total bilateral deafness.  (38 C.F.R. § 4.85(f) amended 
1999).  Consequently, if a claimant has service-connected 
hearing loss in one ear and nonservice-connected hearing loss 
in the other ear, the hearing in the ear having nonservice-
connected loss should be considered as a Level I hearing 
impairment for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  The Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The VA has changed the regulations pertaining to the 
evaluation of hearing loss during the course of the veteran's 
appeal.  These changes became effective June 10, 1999.  When 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO considered the revised rating criteria in 
the September 1999 supplemental statement of the case.  The 
pertinent regulations do not contain any substantive changes 
that affect this particular case, but generally add certain 
provisions that were already the practice of the VA.   
38 C.F.R. § 4.85 (1999).  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.  The veteran has already 
been afforded the hearing tests required by the new 
regulations, and these were used by the RO in the evaluation 
of his claim.  Therefore, the Board is able to evaluate this 
claim under the new regulations without prejudice to the 
veteran, and will proceed with consideration of the appeal.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  As in the old 
regulations, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.

Analysis

In the instant case, the most recent VA audiometric 
evaluation sufficient for VA purposes was conducted in 
October 1995.  This test also reflects the most severe 
impairment of hearing acuity in the right ear during the 
appeal period.  That test revealed puretone threshold average 
in the left ear of 63.75 and speech audiometry revealed 
speech recognition ability of 76 percent in the left ear.  
These audiological results produce a numeric designation of 
"IV" for the left ear.  Mechanical application of the 
numeric designations produces noncompensable disability 
evaluation for unilateral hearing loss.  38 C.F.R. Part 4, DC 
6100 (1999).  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  In this case, based on Table VIa and the October 
1995 evaluation (which again reflects the most severe 
impairment of hearing acuity in the left ear of record), the 
veteran has designation V hearing in the left ear and I in 
the right ear.  This would provide the veteran with a 
noncompensable evaluation under 38 C.F.R. § 4.86, Diagnostic 
Code 6100 (1999) of the new regulations.  Consequently, an 
increased evaluation under the new or old evaluations is not 
warranted.  Moreover, the Board must again note that once the 
medical provider has established the values for pure tone 
thresholds and speech discrimination by test methods adequate 
for rating purposes, the determination of the schedular 
evaluation is entirely mechanical.  Lendenmann, supra. 

The Board concludes that the preponderance of the evidence is 
against the claim, and an increased evaluation is not 
warranted.  38 U.S.C.A. § 5107, Lendenmann, supra.  It is 
also noted that previously conducted audiometric evaluation 
results also result in a noncompensable rating.  

While the veteran may contend that his left ear hearing 
impairment has worsened, the Board reiterates that the 
evaluation is based on a mechanical application of the rating 
schedule.  The medical evidence is the most probative 
evidence of the degree of impairment.  VA discharged its duty 
to assist by providing the claimant with an opportunity for 
further audiometric testing in 1997.  The lack of test 
results adequate for rating purposes is solely the 
responsibility of the claimant and he must bear the burden of 
his failure to cooperate.


ORDER

Service connection for right ear hearing loss is denied.  

A compensable evaluation for left ear hearing loss is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

